Citation Nr: 0711713	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-26 461	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral 
patellofemoral syndrome.

2.  Entitlement to service connection for a lumbar strain.

3.  Entitlement to service connection for a cervical strain.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for sinusitis.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran also appealed the issues of 
entitlement to service connection for tempromandibular joint 
disorder and entitlement to service connection for bilateral 
great toe nail deformity.  In a March 2005 rating decision 
the Louisville, Kentucky RO granted service connection for 
those issues.  Consequently, these issues are not currently 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection).

The issues of entitlement to service connection for a 
cervical strain and entitlement to service connection for a 
bilateral shoulder disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have bilateral patellofemoral syndrome, 
a lumbar strain, a bilateral hip disability, hypertension, or 
sinusitis, currently.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral patellofemoral 
syndrome that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The veteran does not have a lumbar strain that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  The veteran does not have a bilateral hip disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

5.  The veteran does not have sinusitis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006)
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran served on active duty from August 1995 to August 
1999.  Service medical records (SMRs) were associated with 
the claims file.  The veteran's August 1995 entrance 
examination was negative for any reference to any of the 
veteran's claimed disabilities.  The veteran reported 
bilateral knee pain in October 1995.  She was diagnosed with 
patella tendonitis.  The veteran was noted to have a right 
knee patellar ligament strain in December 1995.  In February 
1996, May 1996, and June 1996, the veteran was noted to have 
sinusitis.  In July 1997, the veteran was involved in a motor 
vehicle accident which resulted in multiple contusions and 
abrasions and cervical and lumbar strains.  She reported pain 
of the neck, right wrist, and knees.  X-rays of the right 
wrist and left knee were within normal limits.  The veteran 
reported left knee pain in November 1997.  A magnetic 
resonance imaging (MRI) revealed isolated changes in the 
anterior cruciate ligament (ACL).  The veteran was reported 
to have knee synovitis.  In December 1997, X-rays of the left 
knee revealed mild ACL lesion but were otherwise normal.  The 
veteran was scheduled for a left knee arthroscopy in December 
1997.  A post-operative examination revealed that the veteran 
had primarily inflammatory type patella femoral pain.  
Physical therapy and anti-inflammatory medication were 
prescribed.  The veteran underwent physical therapy for her 
left knee in January 1998.  In April 1998 the veteran's blood 
pressure was recorded as 143/104.  She was seen for posterior 
cervical adenopathy at that time.  The veteran reported pain 
in her knees following dancing in July 1998.  Physical 
examination was noted to be benign.  In August 1998 the 
veteran was diagnosed with exacerbation of bilateral chronic 
patella femoral pain.  Later in August 1998 she was diagnosed 
with bilateral patella femoral syndrome.  The veteran also 
reported bilateral hip pain, left greater than right.  In 
November 1998 a medical board determined that the veteran had 
bilateral patellofemoral syndrome and was referred for a 
physical evaluation.  The veteran underwent a medical board 
evaluation in December 1998 which revealed that the she was 
followed by the orthopedics department for bilateral 
chondromalacia.  The veteran was reported to have a left knee 
strain in January 1999.  X-rays of the bilateral knees 
performed in January 1999 were unremarkable.  The veteran was 
found fit for duty in March 1999.  The veteran's August 1999 
separation examination revealed a normal nose, sinuses, 
mouth, throat, heart, vascular system, upper and lower 
extremities, and spine.  The veteran was noted to have been 
followed by the orthopedic department for bilateral 
chondromalacia patella/patellofemoral syndrome.  The examiner 
noted that the veteran was in unremarkable health.  She was 
found fit for duty in December 1998 with no changes in health 
since that time. 

The veteran was afforded VA examinations in September 2003 to 
assess her claimed disabilities.  At the time of the VA 
examination to assess her claimed hypertension, she reported 
that she had never been diagnosed with hypertension.  She 
denied having renal disease, a history of myocardial 
infarction, cardiovascular disease, or any history of 
cerebrovascular accident.  She reported occasional headaches 
which she attributed to sinus problems.  The examiner 
reported that upon review of the service medical records she 
had one episodic blood pressure elevation in service.  
Physical examination revealed that the veteran's blood 
pressure readings were 121/60 (sitting), 116/72 (standing), 
and 109/65 (supine).  Her chest was clear to auscultation 
bilaterally with equal bilateral expansion and she was noted 
to have regular heart rate with no murmur, gallop, or rub.  
The examiner concluded that the veteran was normotensive with 
no evidence of hypertension.  She opined that there was no 
clinical evidence to warrant a diagnosis of hypertension.  

The veteran was afforded a joint examination to assess her 
claimed bilateral patellofemoral syndrome and a bilateral hip 
disability in September 2003.  She reported aching pain in 
her knees which began during boot camp.  She denied any acute 
injury or trauma but she said she was diagnosed with 
patellofemoral syndrome due to overuse.  She also reported a 
motor vehicle accident in July 1997 which resulted in some 
contusion of the left knee.  She reported that she underwent 
an arthroscopy of the left knee in service.  The veteran 
described her current symptoms as daily pain in the knee 
joints, left greater than right.  She denied recent treatment 
for her knees.  The examiner reported that the veteran was 
diagnosed with patellofemoral syndrome in service.  Physical 
examination revealed bilateral knee swelling.  The examiner 
noted there was some give way, weakness, and laxity of the 
bilateral knees but no locking or stiffness.  Range of motion 
was noted to be normal.  The bilateral knees were without 
deformity or effusion.  Anterior/posterior drawer, McMurray, 
and Lachman's testing was negative.  No joint line tenderness 
was elicited.  There was some crepitus of the left knee.  No 
ligamentous laxity was reported.  X-rays of the bilateral 
knees were noted to be normal with no joint space narrowing 
or other indication of arthritic change and no effusion of 
the suprapatellar bursa.  The examiner said the veteran had a 
history of bilateral knee pain with normal arthroscopy and an 
essentially normal physical examination and normal x-rays.  
The examiner opined that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.

The veteran reported injury to the left hip following the 
July 1997 motor vehicle accident.  She denied any fracture or 
hip surgery.  She reported there was no diagnosis of 
bursitis.  She reported intermittent aching pain of the 
bilateral hips.  She reported that the pain increased with 
pain in her legs.  The veteran denied paresthesias or pain 
radiation from the back into the lower extremities.  The 
examiner reported that the veteran's SMRs were negative for 
any diagnosis of a bilateral hip disability.  Physical 
examination revealed a normal posture and gait.  No assistive 
devices were used for ambulation.  Muskuloskeletal 
examination revealed no joint deformities, erythema, or 
tenderness.  The bilateral hips had full range of motion with 
full squat.  The examiner said there was negative Faber's and 
symmetry of the bilateral hips.  X-rays of the bilateral hips 
revealed no sign of joint space narrowing or arthritic change 
and no soft tissue abnormalities.  The examiner opined that 
there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder of the bilateral 
hips or residuals thereof.  

The veteran was afforded a September 2003 VA examination to 
assess her claimed sinusitis.  She reported that she has 
sinusitis twice per year since 1995.  She said her current 
symptoms consisted of allergic rhinitis worse in the summer.  
She denied sinus surgery or facial trauma.  She denied recent 
treatment or evaluation for sinusitis.  She reported 
occasional sinus headaches.  She reported that there was not 
usually any purulent discharge.  The examiner noted that the 
veteran's SMRs revealed diagnoses of sinusitis on three 
occasions in service.  Physical examination revealed patent 
nares and non-tender sinuses.  X-rays of the paranasal 
sinuses revealed normal appearing sinuses.  The examiner 
diagnosed the veteran with a history of acute sinusitis which 
was resolved with no residuals.  She opined that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals there of.  

The veteran was afforded a September 2003 VA examination to 
assess veteran's claimed lumbar spine disability.  At the 
time of the examination the veteran indicated that she could 
not recall a specific incident of lumbar strain while in the 
military and she reported no current or residual lumbar spine 
problem.  The veteran reported that she was involved in a 
motor vehicle accident in service in 1997 which resulted in a 
whiplash injury to the cervical spine.  Physical examination 
revealed full active range of motion of the lumbosacral spine 
with normal spinal curves and no muscle spasm.  No tenderness 
to palpation over the paravertebral muscles was elicited.  No 
sensory deficits were reported.  The examiner reported that 
there was no current or residual evidence of lumbosacral 
strain.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be granted for certain specified 
diseases, including hypertension, shown to be manifested to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Patellofemoral Syndrome

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current diagnosis of bilateral patellofemoral 
syndrome.  Without medical evidence of a current disability, 
the analysis ends, and the claim must be denied.  It is 
acknowledged that the veteran's SMRs reveal treatment and a 
diagnosis of patellofemoral syndrome while she was in 
service.  The August 1999 separation examination indicated 
that the veteran was followed for bilateral chondromalacia 
patella/patellofemoral syndrome.  At the time of the 
September 2003 VA examination the examiner said the veteran 
had a history of bilateral knee pain with normal arthroscopy.  
She said the physical examination was essentially normal and 
x-rays of the bilateral knees were normal.  The examiner 
opined that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  Additionally, the veteran has not 
submitted any other evidence to indicate that she has been 
treated for bilateral patellofemoral syndrome or has been 
diagnosed with any knee disabilities at any time since 
service.  Absent a current diagnosis, an award of service 
connection is not warranted.  The preponderance of the 
evidence is against the claim.

Lumbar Strain

Here, there is no medical evidence of a current diagnosis of 
lumbar strain.  As previously noted, without medical evidence 
of a current disability, the analysis ends, and the claim 
must be denied.  The veteran's SMRs indicate that the veteran 
had lumbar strain following a motor vehicle in service in 
July 1997.  The veteran's August 1999 separation examination 
did not reveal any diagnosis of a lumbar spine disability.  
At the time of the September 2003 VA examination the veteran 
indicated that she could not recall a specific incident of 
lumbar strain while in the military and she reported no 
current or residual lumbar spine problem.  Physical 
examination revealed full active range of motion of the 
lumbosacral spine with normal spinal curves and no muscle 
spasm.  No tenderness to palpation over the paravertebral 
muscles was elicited.  No sensory deficits were reported.  
The examiner reported that there was no current or residual 
evidence of lumbosacral strain.  Additionally, the veteran 
has not submitted any other evidence to indicate that she has 
been treated for lumbar strain or has been diagnosed with 
such at any time since service.  Absent a current diagnosis, 
an award of service connection is not warranted.  The 
preponderance of the evidence is against the claim.



Bilateral Hip Disability

Here, there is no medical evidence of a current diagnosis of 
any bilateral hip disability.  As previously noted, without 
medical evidence of a current disability, the analysis ends, 
and the claim must be denied.  The veteran's SMRs indicate 
that she reported bilateral hip pain, left greater than right 
in August 1998.  The SMRs were otherwise silent for any 
reference to any problems with the veteran's hips and the 
August 1999 separation examination revealed no reference to 
any disability of the bilateral hips.  At the time of the 
September 2003 VA examination physical examination revealed 
normal posture and gait.  No assistive devices were used for 
ambulation.  Musculoskeletal examination revealed no joint 
deformities, erythema, or tenderness.  The bilateral hips had 
full range of motion with full squat.  The examiner said 
there was negative Faber's and symmetry of the bilateral 
hips.  X-rays of the bilateral hips revealed no sign of joint 
space narrowing or arthritic change and no soft tissue 
abnormalities.  The examiner opined that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder of the bilateral hips or residuals 
thereof.  Additionally, the veteran has not submitted any 
other evidence to indicate that she has been treated for any 
disability of the bilateral hips or has been diagnosed with 
such at any time since service.  Absent a current diagnosis, 
an award of service connection is not warranted.  The 
preponderance of the evidence is against the claim.

Hypertension

Here, there is no medical evidence of a current diagnosis of 
hypertension.  As previously noted, without medical evidence 
of a current disability, the analysis ends, and the claim 
must be denied.  The veteran's SMRs indicate that her blood 
pressure was elevated at one reading in service.  At that 
time the veteran was seen for cervical spine pain.  The SMRs 
are negative for any diagnosis or treatment for hypertension 
and the August 1999 separation examination revealed normal 
heart and vascular system.  There is no evidence of 
hypertension within one year of the veteran's service 
separation.  When the veteran was examined at the September 
2003 VA examination she reported that she had never been 
diagnosed with hypertension.  Physical examination revealed 
that the veteran's blood pressure readings were 121/60 
sitting, 116/72 standing, and 109/65 supine.  Her chest was 
clear to auscultation bilaterally with equal bilateral 
expansion and she was noted to have regular heart rate with 
no murmur, gallop, or rub.  The examiner concluded that the 
veteran was normotensive with no evidence of hypertension.  
She opined that there was no clinical evidence to warrant a 
diagnosis of hypertension.  Additionally, the veteran has not 
submitted any other evidence to indicate that she has been 
treated for hypertension or has been diagnosed with such at 
any time since service.  Absent a current diagnosis, an award 
of service connection is not warranted.  The preponderance of 
the evidence is against the claim.

Sinusitis

Here, there is no medical evidence of a current diagnosis of 
sinusitis.  As previously noted, without medical evidence of 
a current disability, the analysis ends, and the claim must 
be denied.  The veteran's SMRs indicate that she was treated 
for sinusitis in February 1996, May 1996, and June 1996.  At 
the time of the veteran's August 1999 separation examination 
the veteran was noted to have a normal nose, sinuses, mouth, 
and throat.  The veteran was afforded a VA examination in 
September 2003 to assess her claimed sinusitis.  Physical 
examination revealed patent nares and non-tender sinuses.  X-
rays of the paranasal sinuses revealed normal appearing 
sinuses.  The examiner diagnosed the veteran with a history 
of acute sinusitis which was resolved with no residuals.  She 
opined that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals there of.  Additionally, the veteran has not 
submitted any other evidence to indicate that she has been 
treated for sinusitis or has been diagnosed with such at any 
time since service.  Absent a current diagnosis, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

The Board notes that the veteran has alleged that she has 
bilateral patellofemoral syndrome, lumbar strain, a bilateral 
hip disability, hypertension, or sinusitis which should be 
service connected.  While the veteran is capable of providing 
information regarding her current condition, as a layperson, 
she is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for bilateral patellofemoral syndrome, 
lumbar strain, a bilateral hip disability, hypertension, or 
sinusitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 
C.F.R. § 3.102 (2006).  

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed her original claim in September 2001.  The 
RO notified the veteran of the evidence/information required 
to substantiate her claim in November 2001.  She was informed 
of the elements to satisfy in order to establish service 
connection.  She was advised to submit any evidence she had 
to show that she had a current disability and to identify 
sources of evidence/information that she wanted the RO to 
obtain on her behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claims, what VA would do 
to assist, and what was expected of her, including the 
presentation of all pertinent evidence of which she was 
aware.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while notice was not provided as to the 
criteria for rating the veteran's claimed disabilities or 
with respect to the award of effective dates, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither issue is before 
the Board; nor does the Board have jurisdiction over such 
issues.  Consequently, a remand of the service connection 
issues is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records.  The veteran did not 
indicate that she received treatment for any of her claimed 
disabilities at VA or any private providers and as such no VA 
or private treatment reports were obtained.  The veteran was 
afforded several VA examinations with medical nexus opinions.  
The veteran has not alleged that there is any outstanding 
evidence that would support her claim.  The Board is not 
aware of any outstanding evidence


ORDER

Entitlement to service connection for bilateral 
patellofemoral syndrome is denied.

Entitlement to service connection for a lumbar strain is 
denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran's SMRs indicate that she reported a painful 
muscle in the right posterior shoulder/scapula area in 
October 1996.  She reported no injury or strain.  The 
diagnosis was probable myositis and myalgia.  She reported 
pain in her right shoulder/trapezius several times in 
December 1996.  In July 1997 the veteran was involved in a 
motor vehicle accident which resulted in cervical strain.  
She reported neck pain.  X-rays of the cervical spine 
revealed cervical lordosis.  In February 1999 the veteran was 
noted to have left trapezius myofascial pain.  She underwent 
a left trapezius trigger point injection at that time.  In 
March 1999 the veteran again reported left trapezius 
myofascial pain.  She was noted to have muscle spasm of the 
left shoulder.  She underwent a left trapezius trigger point 
injection again in March 1999.  

The veteran was afforded VA examinations to assess her 
claimed cervical strain and bilateral shoulder disability in 
September 2003.  At the time of the examination for her 
claimed bilateral shoulder disability the veteran was noted 
to have full range of motion of her bilateral shoulders.  
Load and shift testing and impingement testing was noted to 
be negative.  No tenderness to palpation was elicited.  She 
was noted to have some crepitus of the left shoulder.  No 
shoulder x-rays were obtained.  While the examiner opined 
that there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof, in order to properly assess the veteran's claimed 
bilateral shoulder disability a VA examination with x-rays 
should be performed.  The examination should include a nexus 
opinion.

The September 2003 VA examination performed to assess the 
veteran's claimed cervical strain revealed active range of 
motion of the cervical spine.  X-rays were not reviewed prior 
to the examiner providing her opinion that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.  The x-rays 
revealed loss of normal lordosis which could indicate muscle 
spasm or strain.  In order to properly evaluate the veteran's 
claim, a nexus opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish ratings and an effective 
date for the claims on appeal, as 
required by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The AMC should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated her for a 
bilateral shoulder disability and/or 
cervical strain.  After securing the 
necessary releases, the RO should 
obtain those records that have not 
previously been secured.  

3.  After completion of the above 
action, the veteran should be 
afforded a VA orthopedic examination 
to assess her claimed bilateral 
shoulder disability.  The examiner 
should obtain a detailed medical 
history from the veteran and x-rays 
should be obtained.  Based on the 
veteran's history, a thorough review 
of the veteran's service medical 
records, bilateral shoulder x-rays, 
and all other evidence obtained, the 
examiner should provide an opinion 
as to the medical probabilities that 
any currently diagnosed bilateral 
shoulder disability is related to 
the veteran's military service, 
including in-service complaints of 
right and left shoulder pain.  Any 
and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished, and any results must 
be included in the examination 
report.  A complete rationale for 
all opinions expressed must be 
provided.  

4.  The AMC should also arrange for 
a review of the medical records 
which are contained in the veteran's 
claims folder.  If possible, the 
review should be accomplished by the 
physician who performed the 
September 2003 VA examination.  If 
the same examiner is not available a 
physician with similar expertise 
should conduct the review.  The 
physician should provide an opinion 
as to the probability that the 
veteran's loss of normal lordosis 
(as found on X-ray study in 2003) 
which was deemed as possibly 
indicative of muscle spasm or strain 
of the cervical region is traceable 
to the veteran's period of military 
service, including the motor vehicle 
accident which resulted in cervical 
strain in July 1997.  (If another VA 
examination is deemed necessary by 
the reviewer, one should be 
accomplished.)  A complete rationale 
for any opinion expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

5.  The veteran is hereby notified 
that it is the veteran's 
responsibility to report for the 
examination(s) and to cooperate in 
the development of the case, and 
that the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

6.  After undertaking any other 
development deemed appropriate, the 
issues on appeal should be re-
adjudicated.  If any benefit sought 
is not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


